Case 3:19-cr-00036-S Document 243 Filed 12/28/20 Pagelof4 PagelD 745

United States District Court

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
V. ; CRIM. ACTION 3:19-CR-0036-S-5
ALEXANDRIA ELAINE DAVIS :

QRDER

The Court referred the request for eoatenen of Defendant’s Supervised Release to United
States Magistrate Judge Rebecca Rutherford for consideration. The Court has received the Report
and Recommendation of the United States Magistrate Judge pursuant to its order. Defendant
having waived allocution before this Court as well as her right to object to the Report and
Recommendation of the United States Magistrate Judge, the Court is of the opinion that the
findings and conclusions of the Magistrate Judge are correct.

It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the
opinion and findings of the Court. It is further ORDERED that the Defendant be committed to
the custody of the Bureau of Prisons to be imprisoned for a term of four (4) months, with a term
of twenty-four (24) months of Supervised Release to follow.

The following mandatory conditions are imposed:

1. The Defendant must report to the probation office in the district to which the Defendant
is released within 72 hours of release from the custody of the Bureau of Prisons.

2. The Defendant shall not commit another federal, state, or local crime.

3. The Defendant shall not unlawfully possess a controlled substance. The Defendant
shall refrain from any unlawful use of a controlled substance. The Defendant shall
submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter as determined by the Court.
Case 3:19-cr-00036-S Document 243 Filed 12/28/20 Page 2of4 PagelD 746

4.

The Defendant shall also comply with the standard conditions recommended by the
U.S. Sentencing Commission, set forth below, and shall comply with the following
additional conditions:

The Defendant shall participate in a program (inpatient and/or outpatient)
approved by the U.S. Probation Office for treatment of narcotic, drug, or
alcohol dependency, which will include testing for the detection of
substance use or abuse. The Defendant shall abstain from the use of alcohol
and/or all other intoxicants during and after completion of treatment. The
Defendant shall contribute to the costs of services rendered (copayment) at
arate of at least $25 per month.

As part of the Defendant’s supervised release, she must comply with the following standard

conditions of supervision. These conditions are imposed because they establish the basic

expectations for the Defendant’s behavior while on supervision and identify the minimum tools

needed by probation officers to keep informed, report to the court about, and bring about

improvements in the Defendant’s conduct and condition.

1.

The Defendant must report to the probation office in the federal judicial district where
she is authorized to reside within 72 hours of her release from imprisonment, unless
the probation officer instructs her to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, the Defendant will receive instructions
from the court or the probation officer about how and when she must report to the
probation officer, and she must report to the probation officer as instructed.

The Defendant must not knowingly leave the federal judicial district where she is
authorized to reside without first getting permission from the court or the probation
officer.

The Defendant must answer truthfully the questions asked by her probation officer.

The Defendant must live at a place approved by the probation officer. If the Defendant
plans to change where she lives or anything about her living arrangements (such as the
people she lives with), the Defendant must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the Defendant must notify the probation officer within 72
hours of becoming aware of a change or expected change.
Case 3:19-cr-00036-S Document 243 Filed 12/28/20 Page 3of4 PagelD 747

6.

10.

11.

12.

The Defendant must allow the probation officer to visit her at any time at her home or
elsewhere, and the Defendant must permit the probation officer to take any items
prohibited by the conditions of her supervision that he or she observes in plain view.

The Defendant must work full time (at least 30 hours per week) at a lawful type of
employment, unless the probation officer excuses the Defendant from doing so. If the
Defendant does not have full-time employment, she must try to find full-time
employment, unless the probation officer excuses the Defendant from doing so. If the
Defendant plans to change where she works or anything about her work (such as her
position or her job responsibilities), the Defendant must notify the probation officer at
least 10 days before the change. If notifying the probation officer at least 10 days in
advance is not possible due to unanticipated circumstances, the Defendant must notify
the probation officer within 72 hours of becoming aware of a change or expected
change.

The Defendant must not communicate or interact with someone she knows is engaged
in criminal activity. If the Defendant knows someone has been convicted of a felony,
she must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

If the Defendant is arrested or questioned by a law enforcement officer, she must notify
the probation officer within 72 hours.

The Defendant must not own, possess, or have access to a firearm, ammunition,
destructive device, or dangerous weapon (i.e., anything that was designed, or was
modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

The Defendant must not act or make any agreement with a law enforcement agency to
act as a confidential human source or informant without first getting the permission of
the court.

If the probation officer determines that the Defendant poses a risk to another person
(including an organization), the probation officer may require the Defendant to notify
the person about the risk and the Defendant must comply with that instruction. The
probation officer may contact the person and confirm that the Defendant has notified
the person about the risk.
Case 3:19-cr-00036-S Document 243 Filed 12/28/20 Page 4of4 PagelD 748
13. The Defendant must follow the instructions of the probation officer related to the

conditions of supervision.

SO ORDERED.

SIGNED December 28, 2020. me

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
